Filed 4/25/16 In re D.M. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re D.M., a Person Coming Under the
Juvenile Court Law.
                                                                 D068970
THE PEOPLE,

         Plaintiff and Respondent,                               (Super. Ct. No. J232712)

         v.

D.M.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Aaron H.

Katz, Judge. Affirmed.

         James R. Bostwick, Jr., under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Respondent.


         In 2013 and 2014, D.M. (Minor) had multiple petitions filed against him alleging

offenses for unrelated incidents. One 2013 petition (G3257) alleged that he had violated
Penal Code sections 243.6 and 243.2, subd. (a)(1). The petition was soon dismissed,

conditioned on Minor's payment of restitution.

       In May 2014, while still on probation for a prior offense, a new petition (G6786)

was filed against Minor relating to a residential burglary. He admitted to attempted

burglary of an inhabited dwelling (Pen. Code, §§ 459, 460, 664, 667.5, subd. (c)(21));

was continued a ward of the juvenile court; and placed on probation. In 2015, the court

found that Minor had satisfactorily completed the terms of his probation for the offense

alleged in G6786, dismissed the petition, and sealed all records pertaining to it. Under

Welfare and Institutions Code section 786, he also moved to seal the records relating to

G3257, which the court denied. Minor filed a notice of appeal from the order denying his

motion to seal the records of petition G3257.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende) and Anders v. California (1967) 368 U.S. 738 (Anders) raising a

possible, but not arguable issue. Counsel asks this court to review the record for error as

mandated by Wende. We offered Minor the opportunity to file his own brief on appeal,

but he has not responded.1

                                      DISCUSSION

       As we have noted, appellate counsel has not identified any reasonably arguable

issues for reversal on appeal. Pursuant to Wende, supra, 25 Cal. 3d 436, we have engaged

in a review of the record for error. Pursuant to Anders, supra, 386 U.S. 738, appellate


1      The facts of the underlying offenses are not relevant to the analysis of possible
error based on this record. Therefore, we omit the traditional statement of facts.
                                             2
counsel has identified the following possible, but not arguable issue to assist our review

of the record: "Did the juvenile court err in denying [Minor's] motion to seal petition

[G3257]? . . . (Welf. & Inst. Code, § 786.)"

       We have reviewed the entire record in accordance with Wende, supra, 25
Cal. 3d 436 and Anders, supra, 368 U.S. 738, including the issue suggested by counsel.

We find the court properly denied Minor's request to seal records pertaining to G3257,

and we have not found any other reasonably arguable appellate issues.

       Competent counsel has represented Minor in this appeal.

                                      DISPOSITION

       The order denying Minor's motion to seal the records pertaining to petition G3257

is affirmed.




                                                                    HALLER, Acting P. J.

WE CONCUR:



McDONALD, J.



IRION, J.




                                               3